Upon a former appeal of this case (see opinion, 291 S.W. 257, petition to Supreme Court for writ of error dismissed), we remanded the case to determine the fact issue whether appellant's agent, in soliciting the application for the renewal policy sued upon, acquired the information that additional insurance had been taken out by appellees upon the property covered by the policy. So far, at least, as concerns this court, all the issues of law the present appeal presents were determined in the former appeal, to our opinion in which we refer for a statement of the case and the conclusions therein reached. The last trial was to the court without a jury, and the findings of fact of the trial court, amply supported by evidence, determine the fact issues the appeal involves in favor of appellees. We approve those findings, and, if appellants desire it, they may be copied by the clerk and attached as an exhibit to this opinion. All assignments of error are overruled, for reasons stated in our original opinion, and the trial court's judgment is affirmed.
 *Page 122